department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend t state v scholarship program w area x county z dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called v your purpose is to provide a scholarship to a graduating senior in one of the w high schools who plans to study engineering technology or any of the related sciences of mathematics chemistry or physics the scholarship will initially be in the amount of z dollars with discretionary rights by the board_of directors to increase the amount from time to time letter catalog number 58263t students must meet the following criteria to apply for a scholarship e e e e e bea graduating senior maintain a or higher grade point average be planning to pursue an interest in engineering technology or the related sciences of mathematics chemistry or physics at the college level be planning on attending a four-year college in the fall immediately following graduation from high school bea full-time resident of x county attending one of the w high schools you will accept applications with the following information from interested students e e e e name address phone number and high school anessay summarizing the reasons for pursuing the field of study acopy of the high school transcript and activity sheet at least one letter of recommendation from the school guidance department student applicants must also demonstrate proficiency in engineering technology and or related sciences and must demonstrate participation in extracurricular and community based activities students should be well-rounded individuals with outstanding leadership skills each guidance department at the three w high schools will choose two finalists interviews of up to six finalists will then be conducted by the selection committee the selection committee is made up of educators and public school administrators from x county in t and is chosen by and under the supervision of the x chamber of commerce none of your members directors officers trustees or employees or any member of their immediate or extended families may serve on the selection committee or designate a person to serve on the selection committee v is presented in conjunction with the x chamber of commerce who agrees to publicize v and coordinate an appropriate forum for presentation of the award scholarship funds will be paid in two installments the first installment will be paid when you receive the invoice from the college where the recipient is enrolled half of the scholarship will be applied to the invoice for tuition the second installment will be paid upon receipt of the second semester's invoice to be applied to tuition if the recipient is already receiving full tuition scholarships from other sources then payment will be made for college related expenses such as books fees or room and board you will pay the college directly for such expenses or reimburse the recipient once you receive receipts the recipient will not receive any portion of the scholarship award if he she is not enrolled in college and the recipient must sign an agreement to repay any portion of the scholarship not applied to college tuition or related expenses you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds catalog number 58263t letter held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 catalog number 58263t letter e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
